Citation Nr: 0018943	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  96-08 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a program of vocational training pursuant to 
Chapter 15, Title 38, United States Code. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1966 to April 
1967. 

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  In August 1997 and August 1998, the 
Board remanded the case to the RO for additional development 
and adjudication.  The case is once again before the Board 
for appellate review.


FINDINGS OF FACT

1.  Pension benefits due to nonservice-connected disabilities 
were granted by an April 1992 rating decision.  The veteran's 
current disabilities include the following: post-traumatic 
encephalopathy with major motor seizures, rated as 100 
percent disabling, schizophrenia, rated as 30 percent 
disabling, and degenerative changes of the cervical and 
lumbar spine, rated as 20 percent disabling.

2.  The veteran's nonservice-connected disabilities, when 
considered in relation to his circumstances including his 
history of chronic unemployment, prevent successful pursuit 
of a vocational rehabilitation program and successful 
employment at this time.


CONCLUSION OF LAW

Basic eligibility for Chapter 15 vocational assistance is not 
established.  38 U.S.C.A. § 1524, 5107 (West 1991); 38 C.F.R. 
§§ 21.35, 21.53, 21.6005, 21.6015, 21.6040, 21.6052, 21.6054 
(1999). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that he has good employment potential to 
warrant an award of assistance in vocational training under 
Chapter 15.  If awarded such benefits, the veteran expressed 
a desire to attend Bible school to fulfill his calling of 
becoming a minister.  He claims that his disabilities would 
not preclude him from being able to achieve this goal.  

The record shows a long history of employment problems dating 
back well before the veteran filed his claim for Chapter 15 
benefits in 1995.  In a VA Form 21-527 (Income-Net Worth and 
Employment Statement) dated in January 1979, the veteran 
reported working less than four months during the prior year.  
He reported working 3 months for Multiplex Company on an 
assembly line and 3 weeks for Twenty Century Auto Body as a 
repairman.  No other employment was listed.  He said that he 
quit his last job in August 1978 because of his back 
condition and liver.  When asked to list any employment he 
attempted but failed to obtain during the past year, the 
veteran merely wrote "numerous," with no specific potential 
employers identified. 

The veteran testified before a hearing officer at the RO in 
April 1980 concerning his claim for service connection for a 
low back disability.  The veteran testified that he was 
working as a salesperson for Carroll Distributing Co., which 
employed individuals with disabilities.  He stated that sales 
were made over the telephone.  He indicated that he had 
missed a lot of work because of low back pain, working 
approximately 4 to 8 hours a day.  The veteran disclosed that 
he had previously tried working in the auto-body field after 
obtaining a degree from a Technical School.  He disclosed 
that he had poor attendance at that school because of his low 
back pain.  He also explained that he had to get out of that 
field because of back pain.  The veteran further stated that 
he had enrolled in a welding course but dropped out because 
it was too physically demanding. 

In connection with a prior claim for nonservice-connected 
pension benefits, the veteran submitted a VA Form 21-4138 
(Statement in Support of Claim) dated in April 1989, in which 
he stated that he had worked as a grounds keeper for the city 
of St. Louis from April to October 1980.  No reason was 
provided as to why his employment there ended.

In June 1989, the veteran was admitted to Barnes Hospital 
after being assaulted and hit on the head with a crowbar.  A 
CAT scan revealed extensive damage, including evidence of a 
large parenchymal hematoma involving the right temporal lobe.  
During his admission, the veteran continued to complain of 
severe headaches and required multiple doses of narcotics.  
It was felt that the veteran was using the complaint of 
headache to get parenteral opiates.  Despite significant 
improvement in the veteran's mental status, behavioral 
problems developed in which he became verbally abusive toward 
medical staff and was uncooperative with neurologic 
examination. 

Shortly thereafter, the veteran was admitted to the Jefferson 
Barracks VA Medical Center (VAMC) in November 1989 for 
treatment of alcohol, cocaine and heroin abuse and 
dependency.  The veteran was admitted to that facility while 
he was incarcerated at a correctional institute.  The veteran 
reported an extensive history of alcohol use since age 19, 
and admitted that he had been drinking a fifth of gin or wine 
daily prior to his incarceration in June.  He denied any 
alcohol or drug use since being incarcerated, but indicated 
that he would have used had the opportunity arisen.  The 
veteran was felt to be a poor candidate for rehabilitation 
due to his previous admissions and lack of abuse in the last 
four to five months.  Later during his admission, the veteran 
had a grand mal seizure with prolonged clonic phase type 
tremors.  The diagnoses at discharge were past alcohol, 
cocaine and heroin abuse and dependency; rule out personality 
disorder; and status post head injury. 

The veteran returned to Jefferson Barracks VAMC in January 
1990 for evaluation of personality changes after sustaining 
head trauma in the 1989 assault.  The veteran reported that 
he had been experiencing two to three grand mal seizures a 
week since the attack.  He also reported hearing voices which 
would say, "don't worry about it, take it easy."  He 
complained of being more irritable, violent, and paranoid, 
especially about his health.  He described increased mood 
changes involving crying spells and hypersomnia.  He also 
said that his concentration had suffered and that he was more 
anxious, especially in crowds.  Mental status examination 
revealed the veteran to be alert and oriented to name, place 
and time.  He was very argumentative and not very 
cooperative.  He denied both homicidal and suicidal ideation.  
He did admit to auditory hallucinations, explaining that it 
was as if a small person was sitting on his shoulder with 
whom he would converse.  Both recent and remote memory were 
intact, but insight and judgment were impaired.  Based on 
these findings, the diagnoses were (1) polysubstance abuse: 
alcohol, cocaine, marijuana, and heroin; (2) personality 
disorder, not otherwise specified; and (3) history of 
seizures and possibly pseudo-seizures.  

The veteran was afforded a VA psychiatric examination in 
March 1991 to assess the level of disability due to his 
alcoholism, drug abuse, personality disorder, and seizures.  
The veteran described random seizures, the most recent of 
which was one week prior.  It was noted that the veteran's 
problems with anxiety were being treated on an outpatient 
basis by VA.  The veteran stated that he suffered from 
decreased hearing and tinnitus on the right side.  With 
respect to his alcoholism, the veteran admitted that he had 
been drinking heavily until four weeks prior.  He denied 
participating in any form of substance abuse treatment, such 
as individual therapy or Alcoholics Anonymous.  The examiner 
commented that the veteran was unproductive, sedentary and 
that he slept most of the time.  He lived with and was 
dependent on his mother.  Finally, the veteran related his 
history of head trauma, which the examiner noted was highly 
suggestive of a subdural hematoma.  However, no psychotic 
episodes were elicited in connection with the above trauma. 

On mental status examination, the veteran was noted to be 
vague, unreliable, circumstantial, and poorly communicative 
with slow speech.  He appeared extremely lethargic, passive, 
and with a very low emotional tone.  He reported anxiety and 
said he was afraid of having seizures.  He was oriented in 
all spheres, with no evidence of delusions, hallucinations or 
disorganized thinking.  He was able to recall two out of five 
objects after five minutes.  Digit span was limited to four 
forward and two in reverse.  He was able to name two 
presidents, three major cities, and one major current news 
event.  The examiner concluded with diagnoses of seizure 
disorder; post-traumatic encephalopathy by history; and 
alcoholism, chronic, by history. 

The veteran was hospitalized again by VA in November 1991 and 
January 1992, where he underwent detoxification for alcohol 
and drug abuse.  Other physical disorders were also noted, 
including hypertension, history of hepatitis, history of 
seizure disorder, deafness of the right ear with tinnitus and 
vertigo, and hallux valgus of the right foot.

Based on the foregoing, the RO granted nonservice-connected 
pension benefits in an April 1992 rating decision, effective 
from January 1991.  The RO found the veteran to be totally 
disabled due to his post-traumatic encephalopathy with major 
motor seizures, rated as 100 percent disabling, as well as 
his degenerative changes of the cervical and lumbar spine 
with slight limitation of motion, rated as 20 percent 
disabling.  

The veteran was subsequently hospitalized by VA on at least 
eleven occasions throughout 1992 and 1993.  Reports from 
these admissions essentially reflect that the veteran was 
admitted for drug and alcohol detoxification.  Axis I 
diagnoses listed in these reports include alcohol dependence, 
marijuana dependence, cocaine dependence, heroin dependence, 
drug induced hallucinations, and schizophrenia.  During a 
hospital admission in December 1992, the veteran was very 
hostile, uncooperative, and unwilling to answer questions.  
The veteran stated, "I am not going to tell you what I 
drank, what drugs I used; I did not take any medication 
prescribed."  The Axis I diagnoses included "noncompliance 
of medication." 

VA medical records showing outpatient treatment for 
psychiatric problems are also of record.  The veteran was 
seen on several occasions in 1994 and 1995 for stress 
management.  Of particular relevance, a February 1995 entry 
notes that the veteran appeared angry, agitated and 
distrustful of the staff.  When seen in March 1995, it was 
noted that paranoid rumination was present.  The veteran 
expressed anger toward individuals of other races, including 
the clinician. 

The veteran filed his claim for vocational rehabilitation in 
March 1995.  He was then evaluated by a VA counselor in June 
1995 to assess his potential for achieving employment.  In a 
report from that evaluation, the counselor noted that the 
veteran was well groomed and displayed an appropriate 
attitude during the interview.  The veteran stated that he 
terminated his education in the 10th grade but eventually 
earned an equivalency diploma in 1976.  He admitted that he 
had been unemployed since 1981 because of his disability.  
The counselor noted that the veteran's primary disability was 
his nonservice-connected post-traumatic encephalopathy with 
major motor seizures, which began in 1989 after being hit 
over the head with a crowbar.  His medication included 
Phenytoin, Mellaril and Diazepam.  The counselor reported 
that the veteran had had thoughts of harming himself and 
hearing voices.  The counselor also noted the veteran's 
history of degenerative changes of the cervical and lumbar 
spine.  The counselor pointed out that the veteran's VA 
disability rating reflected essentially that the veteran had 
been out of touch with reality.  The counselor thus, 
concluded that the veteran's nonservice-connected 
disabilities impaired his ability to complete tasks requiring 
physical and psychological stress.  

The veteran's scores on the Career Assessment Inventory 
revealed a relatively inflated profile and offered minimum 
discrimination in projecting his vocational preferences.  
Scores on the School and College Ability Test were at the 
11th percentile on the verbal scale, the 1st percentile on 
the quantitative scale, and the 2nd percentile on the total 
scale, based on a 12th grade norm.  The counselor thus 
concluded that the veteran's scores were in the below average 
range. 

The veteran expressed a relatively strong interest in the 
vocational objective of becoming a broadcaster.  This 
objective was explored with the assistance of the 
Occupational Outlook Handbook, which took into account 
limitations imposed by his disabilities, measurement results, 
potential income, working conditions, and employment 
opportunities.  The counselor pointed out that tasks required 
for the veteran's objective of becoming a broadcaster usually 
required relatively good social skills.  Despite the fact 
that the veteran was coherent during the interview, the 
counselor acknowledged that his contact with reality was 
tenuous.  The veteran's tolerance level also appeared to be 
relatively low.  Based on these findings, the counselor 
determined that the probability of the veteran completing an 
adequate program of preparation and the tasks required of his 
requested objective appeared to be relatively low. 

In conclusion, the counselor stated that the veteran 
qualified for Chapter 15 benefits due to his nonservice-
connected disabilities, which rendered him unemployable.  
However, the serious nature of these disabilities, his 
chronic unemployment, measurement results, and behavior 
during the evaluation revealed that the probability of the 
veteran maintaining stable, continuing employment was 
relatively low.  The counselor therefore concluded that the 
veteran was found to be infeasible for Chapter 15 benefits.  

Pursuant to the Board's Remand, the veteran testified at a 
hearing before the undersigned member of the Board in July 
1999.  The veteran indicated that he was last employed in 
1989 as an attendant at a gym.  He said that he left that job 
after only a few months because of the injury to his head.  
He said that he now wanted to attend Bible school to become a 
minister, and that he did not believe his disabilities would 
preclude him from achieving this objective.  In particular, 
he emphasized that he had been drug and alcohol free for the 
past eight years since completing a treatment program in 
Salem, Missouri.  He indicated that sobriety enabled him to 
get his "head on right" and develop a stronger relationship 
with God.  He explained that he was being treated for his 
hematoma and encephalopathy by a VA physician.  The veteran 
said that he had a 10th grade education, which he completed 
in "special education classes."  Finally, the veteran 
indicated that he had tried to find work but that potential 
employers viewed him as a risk factor due to his 
disabilities. 


II.  Analysis

If a veteran who is 45 years of age or older and is awarded 
pension during the program period applies for vocational 
training under this section and the Secretary makes a 
preliminary finding on the basis of information in the 
application that, with the assistance of a vocational 
training program under subsection (b) of this section, the 
veteran has a good potential for achieving employment, the 
Secretary shall provide the veteran with an evaluation in 
order to determine whether the achievement of a vocational 
goal by the veteran is reasonably feasible.  38 U.S.C.A. 
§ 1524(a)(2).  The term "program period" means the period 
beginning on February 1, 1985, and ending on December 31, 
1995.  38 U.S.C.A. § 1524(a)(3).  For guidance, the term 
"vocational goal" is defined in relation to Chapter 31, Title 
38, United States Code, as a gainful employment status 
consistent with the veteran's abilities, aptitudes and 
interests.  38 U.S.C.A. § 3101(a) (1991); 38 C.F.R. § 
21.53(b) (1999).  All determinations as to the reasonable 
feasibility of vocational training and entitlement to Chapter 
15 training shall be made by a counseling psychologist in the 
vocational rehabilitation and counseling division of the RO.  
38 C.F.R. § 21.6052(c) (1999).

The basic eligibility requirements for vocational assistance 
pursuant to Chapter 15 are set forth in 38 C.F.R. § 
21.6040(a), which provides in pertinent part:  A veteran may 
be provided vocational training, employment assistance and 
related services to achieve a vocational goal under this 
program, if the following basic requirements are met:

(1)  The veteran is a qualified veteran as described in 
§ 21.6005(c) of this part;
(2)  The veteran participates in a VA evaluation of his 
or her rehabilitation potential to determine whether 
achievement of a vocational goal is reasonably feasible;
(3)  Achievement of a vocational goal is found 
reasonably feasible, following evaluation by VA;
(4)  The veteran elects to pursue a vocational training 
program;
(5)  The veteran and VA develop and agree to an 
Individualized Written Rehabilitation Plan (IWRP) 
identifying the vocational goal and the means through 
which this goal will be achieved.

The term "qualified veteran" is defined under 38 C.F.R. § 
21.6005(c) as a veteran who is awarded disability pension 
during the "program period," or, in certain cases, a 
veteran who was awarded disability pension prior to the 
beginning of the program period provided he or she shows 
continuous receipt of the pension since that time, up to and 
including the date his or her claim for vocational assistance 
is received by VA.  Interestingly, subsection (b) of this 
regulation defines the "program period" as beginning on 
February 1, 1985, and as ending on December 31, 1992.  This, 
of course, contrasts with the statutory definition of the 
term, which contemplates an ending date in 1995.  The 
legislative history of 38 U.S.C.A. § 1524 shows that the 
change from "December 31, 1992" to "December 31, 1995" was 
made by amendment in 1992, and that original subsection 
(a)(4) containing the definition of the program date, was 
redesignated subsection (a)(3) at that time.  At present 
there is no "subsection (a)(4)."  Nevertheless, the most 
recent version of 38 C.F.R.           § 21.6005(b) contains 
the ending date of December 31, 1992, and cites as authority 
the now long-defunct 38 U.S.C.A. § 1524(a)(4).  

The governing legal criteria provide that:

For claims by veterans under age 45, 
participation in an evaluation is 
required.  In this regard, a veteran 
under age 45 who is awarded pension 
during the program period will be 
scheduled for an evaluation to determine 
whether achievement of a vocational goal 
is reasonably feasible, unless it is 
determined that the veteran is unable to 
participate in an evaluation for reasons 
beyond his or her control.  If VA, as a 
result of the evaluation, determines that 
achievement of a vocational goal is 
reasonably feasible, the veteran may 
elect to pursue a vocational training 
program.  To make this election, the 
veteran must file a claim, in a form 
prescribed by VA, for services under this 
temporary program.  For claims by other 
qualified veterans, participation in an 
evaluation is not required.  Qualified 
veterans in the following categories will 
be provided an evaluation if they request 
assistance under the temporary program, 
and are found to have good employment 
potential.  These veterans include: (1) 
Veterans age 45 and more who are awarded 
pension during the program period and 
veterans awarded pension prior to the 
beginning of the program period on 
February 1, 1985, who meet the conditions 
contained in Sec. 21.6005(c) of this 
part. 
 
38 C.F.R. § 21.6015(a) and (b) (1999).

The Board notes further that:

A veteran under age 45 awarded pension 
during the program period shall be 
provided an evaluation of his or her 
rehabilitation potential to determine 
whether achievement of a vocational goal 
is reasonably feasible. The veteran must 
report for and participate in the 
evaluation unless the failure to do so is 
for reasons beyond the veteran's control.  
Failure to report for and participate in 
the evaluation, for reasons other than 
those beyond the veteran's control, will 
result in suspension of the veteran's 
pension under Sec. 3.342 of this chapter.  
Further, an evaluation shall be accorded 
each qualified veteran as described in 
Sec. 21.6005(c) of this  part who seeks 
to become a program participant provided 
VA first determines the veteran has good 
potential for achieving employment.  
Failure to choose to participate in an 
evaluation shall have no adverse effect 
upon the veteran's continued receipt of 
pension under Sec. 3.342 of this chapter.  
An evaluation will be arranged as 
promptly as practicable for each 
qualified veteran under age 50 who is 
sent the notice required under paragraph 
(c)(1) of this section; and other 
qualified veterans identified in Sec. 
21.6005(c) who are found to have good 
employment potential under Sec. 21.6054.  

38 C.F.R. § 21.6050 (1999).

The scope and nature of the evaluation under the Chapter 15 
program shall be the same as for an evaluation of the 
reasonable feasibility of achieving a vocational goal under 
the procedures described for Chapter 31 benefits.  38 C.F.R. 
§ 21.6052 (1999); see also 38 C.F.R. §§ 21.50(b)(5) and 21.53 
(d) and (f).  As noted above, the term "vocational goal" is 
defined by statute as gainful employment consistent with a 
veteran's abilities, aptitudes and interests.  38 U.S.C.A. § 
3101(8) (West 1991).  In order to find that the achievement 
of a particular vocational goal is reasonably feasible, the 
facts must show that the effects of the veteran's service-
connected and nonservice-connected disabilities, when 
considered in relation to his circumstances, do not prevent 
successful pursuit of a vocational rehabilitation program and 
successful employment.  38 C.F.R. § 21.35(h)(2) (1999).  
Achievement of a vocational goal is not currently reasonably 
feasible if effects of the veteran's service-connected and 
nonservice-connected disabilities, when considered in 
relation to the veteran's circumstances at the time of the 
determination, prevent the veteran from successfully 
achieving a vocational goal at that time; or are expected to 
worsen within the period needed to achieve a vocational goal 
and which would, therefore, make achievement not reasonably 
feasible.  38 C.F.R. § 21.35(h)(3) (1999).  The criteria for 
feasibility are: (1) a vocational goal must be identified; 
(2) the veteran's physical and mental conditions must permit 
training to begin within a reasonable period; and (3) the 
veteran must possess the necessary educational skills and 
background to pursue the goal.  38 C.F.R. § 21.53(d) (1999).

Applying the facts of this case to the above criteria, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a program of vocational 
training pursuant to Chapter 15.  The Board finds that the 
veteran is a "qualified veteran" under the regulations, 
having been awarded a pension in within the "program 
period" (April 1992).  Nevertheless, the evidence does not 
show that it is reasonably feasible for the veteran to pursue 
vocational training at this time due to his post-traumatic 
encephalopathy with major motor seizures, schizophrenia, and 
cervical and lumbar spine disorders.

The Board places significant weight on the VA counselor's 
narrative report of June 1995.  This report speaks in terms 
of the "reasonably feasible" determination, concluding that 
the veteran was found to be "infeasible" for Chapter 15 
benefits.  In particular, the counselor found that the 
serious nature of the veteran's disabilities, his chronic 
unemployment, cognitive measurement results, and behavior 
during the evaluation indicated that the probability of the 
veteran maintaining stable, continuing employment was 
relatively low.  This opinion appears to have been largely 
based on the rating assigned the veteran's post-traumatic 
head injury, test scores placing the veteran in the below 
average range, his unstable employment history, and general 
observations during the interview.  Based on these findings, 
the counselor determined that these factors as a whole 
revealed that the probability of the veteran maintaining 
stable, continuing employment was relatively low. 

In addition to the VA counselor's opinion, the Board's 
decision is also based on the its own independent review of 
the evidence.  The evidence does not show a period of stable 
employment prior to the onset of disability in 1992.  In 
1979, the veteran reported working less than four months 
during the prior year at two different places of employment.  
He indicated that he left his most recent job in August 1978 
at an auto body shop because of his back disability.  At his 
April 1980 hearing, the veteran testified that he was working 
as a salesperson, but had missed significant amounts of work 
due to back pain.  At his VA evaluation in June 1995, the 
veteran explained that he had not worked since 1981 due to 
disability.  He later stated at his July 1999 hearing that he 
last worked in 1989 at a gym, where he was employed for one 
month prior to sustaining a severe head injury.  Also of note 
is a May 1998 VA outpatient treatment report in which the 
veteran's various disabilities are listed and in which the 
examiner noted that the veteran reported that it did not 
appear that he was employable and that he was not eligible 
for vocational rehabilitation due to the veteran's poor 
health.  The examiner did not express an opinion to the 
contrary and did note that the veteran had a number of 
problems including post-traumatic seizures, post-traumatic 
headaches, old temporal bone fracture with decreased hearing 
in the right ear and loss of balance, and persistent low back 
pain since 1965.  

Evidence does suggest that the veteran has cooperated to some 
degree in the treatment of his disabilities.  The veteran 
testified at his hearing in July 1999 that he had been drug 
and alcohol free for the past eight years since completing a 
treatment program.  While substance abuse in not included in 
the disabilities resulting in the award of pension benefits, 
this condition seemed to have aggravated his psychiatric 
symptomatology during periods in which he was actively using 
alcohol and drugs.  The veteran also stated that he was being 
followed by a VA physician for his post-traumatic 
encephalopathy with major motor seizures, but indicated that 
this physician had not expressed an opinion regarding the 
veteran's ability to participate in vocational training.  In 
contrast, however, the Board points out that evidence of 
record also reflects that the veteran has been uncooperative 
with respect to some of his treatment.  For example, the 
December 1992 VA hospitalization report notes that the 
veteran was very hostile, uncooperative, and unwilling to 
answer questions.  The Board also stresses that the diagnoses 
included "noncompliance of medication."  

There is no indication in the record that the veteran's 
mental disabilities listed in the  April 1992 rating decision 
have stabilized.  Evidence shows that the veteran has not 
been hospitalized since 1993, after having been admitted on 
numerous occasions during a period of approximately two 
years.  While this trend may appear to indicate that his 
conditions have stabilized, the Board notes that those prior 
admissions resulted primarily from the veteran's substance 
abuse rather than his post-traumatic encephalopathy with 
major motor seizures or schizophrenia.  No evidence has been 
submitted which shows that his encephalopathy and psychiatric 
symptomatology have stabilized to a significant degree to 
permit training.  In fact, the Board observes that the VA 
counseling report of June 1995 notes that the veteran's 
contact with reality was still tenuous and that he was unable 
to complete tasks requiring physical or psychological stress.  
Further, relatively low cognitive skills were noted on 
evaluation in 1995.  The VA counselor indicated that the 
veteran's mental and physical disabilities, irrespective of 
his educational background and his skills, would preclude 
employment requiring physical or psychological stress.  The 
veteran has not presented supportive medical evidence to the 
contrary. 

Although the veteran has expressed a desire to reenter the 
workforce as either a broadcaster or a minister, a number of 
the factors set forth above weigh against the conclusion that 
it is reasonably feasible for the veteran to pursue 
vocational training at this time.  The record makes 
especially clear that his disabilities have and likely would 
interfere with the successful pursuit of a program of 
vocational training, despite his strong desire to become a 
minister.  While the veteran is a "qualified veteran" under 
the regulations, having been awarded a pension within the 
"program period," and while he has willingly participated 
in an evaluation to determine whether achievement of a 
vocational goal was feasible, the weight of the evidence is 
against a favorable decision at this time.  Based on 
evaluation and review of the pertinent evidence, it was 
determined by a vocational rehabilitation counseling 
psychologist that the veteran's nonservice-connected 
disabilities, his compromised cognitive skills, and his 
unemployment since the 1980's due to his nonservice-connected 
disabilities prevented him from successfully achieving a 
vocational goal.  The evidence in this case demonstrates that 
the veteran, based on these factors, is not reasonably 
capable of completing vocational rehabilitation within a 
reasonable period due to his significant nonservice-connected 
disabilities and that he does not possess the necessary 
education, skills, and background to pursue a vocational goal 
at this time.  The persuasive evidence includes the opinions 
and recommendations of the VA counseling psychologist, and 
the medical evidence of record.  The relevant records contain 
an extensive and detailed background regarding the veteran's 
medical, social, industrial and educational history.  The 
counseling psychologist had the opportunity to assess the 
veteran and to review the evidence in this case.  As such, 
the Board finds his opinion to be informed and entitled to 
significant probative value in this case.  

Inasmuch as the evidence shows that the effects of the 
veteran's disabilities, when considered in relation to his 
circumstances, prevent him from successfully achieving a 
vocational goal at this time, the Board finds, under 38 
C.F.R. §§ 21.35(h)(3), 21.53(d), that achievement of a 
vocational goal is not currently reasonably feasible.  As the 
evidence is not evenly balanced in this case, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim of entitlement to vocational 
rehabilitation training under Chapter 15, Title 38, United 
States Code.


ORDER

Entitlement to Chapter 15 vocational assistance and training 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

